Citation Nr: 1140434	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-35 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for fibrocystic breast disease scars.  

2.  Entitlement to an initial compensable rating for migraines, prior to April 4, 2008.

3.  Entitlement to a rating in excess of 30 percent for migraines, beginning April 4, 2008.  

4.  Entitlement to an initial compensable rating for iron deficiency anemia and leucopenia, prior to August 4, 2010.

5.  Entitlement to a rating in excess of 10 percent for iron deficiency anemia and leucopenia, beginning August 4, 2010.  

6.  Entitlement to an initial compensable rating for allergic rhinitis.  

7.  Entitlement to service connection for a bladder disorder, claimed as recurrent urinary tract infections.  

8.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and G.H.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1999 to April 2006, with subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from April 2007, July 2007, September 2008 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appeared at a Travel Board hearing in May 2011. A transcript is associated with the claims file.

Although the September 2008 and September 2010 rating decisions assigned higher initial ratings for service-connected migraines and anemia, respectively; however, the effective date of award was not set to the initial filing of the claim, and the maximum benefit was not granted.  As this is the case, "staged ratings" are in effect for these disabilities, and the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

The issues of entitlement to increased ratings for migraines, anemia, and rhinitis, and of entitlement to service connection for a bladder disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's three small superficial scars on her bilateral breasts are painful on examination and manifested by redness, they are not deep or unstable, do not cause limited motion, and do not otherwise affect the function of the breast.  


CONCLUSION OF LAW

A 10 percent initial rating, but no greater, for fibrocystic breast disease scars is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118 (2010); 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The enactment of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in her possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by the Texas Veterans Commission, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher initial rating.  Neither the Veteran nor her representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The below decision represents a grant of the maximum schedular benefit for the painful, superficial scars on the bilateral breasts.  Therefore, with respect to that portion of the claim, any potential defect of VCAA notice is moot. 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate her claim for an increase in rating above the maximum schedular 10 percent, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  The Veteran has indicated that there are additional VA treatment records and Social Security Administration (SSA) records which have not been associated with the record; however, she has not asserted that the SSA benefits are based on her scars, or that the VA records will show that her scar condition is more severe than what is contemplated by the 10 percent rating assigned by this decision.  As such, remand for SSA and VA records prior to adjudication of the Veteran's claim for increase for her service-connected scars is not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examination which, in concert with testimony regarding symptoms, is adequate to resolve the issue on appeal; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  For claims for increased rating which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's service treatment records indicate that she had surgery performed on her breasts in order to treat fibrocystic breast disease while she was still in active service.  She incurred scarring on the breasts bilaterally, and alleges that the condition is severe enough to warrant a compensable rating.  

The Veteran was first examined by VA in June 2007.  In the associated report of examination, the Veteran was found to exhibit a 3-centimeter scar in the upper quadrant of the right breast, which was well-healed, and a mid-level, recent scar in the mid-level portion of the breast which was 2.5 centimeters in size, red in color, with no tenderness or infection noted.  On the left breast, there was a 3-centimeter scar in the upper-inner quadrant which was noted to be well-healed.  The Veteran was next examined in March 2008, and post-operative residuals of a lumpectomy were noted on the bilateral breasts, with hyperesthesia noted in the scars.  The condition caused interference with any activity involving breast manipulation, to include intimate interactions with her partner.  

At the Veteran's May 2011  Board  hearing, she testified that the scars on her breast are painful and tender to touch, and that she must make adjustments in her daily activities to deal with the pain.  For instance, she stated that she will choose to wear more loose-fitting clothing and will take precautions so that there is no contact with the scars whenever possible.  She explained that during mammogram examinations, it is painful for her to manipulate her breasts.  

The Veteran's breast scars are rated as noncompensably disabling under the provisions of Diagnostic Code 7804-7628.  38 C.F.R. §§ 4.117, 4.118, Diagnostic Codes 7628, 7804 (2010).  This hyphenated diagnostic code may be read to indicate that the Veteran's benign neoplasm of the breast, documented in service, is the service-connected disorder, and it is rated as if the residual condition is the residual scars.  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  

The criteria for rating scars were revised, effective October 23, 2008.  See 38 C.F.R. § 4.118.  The revision to the regulations applies to all applications for benefits received by VA on or after October 23, 2008.  The Veteran's claim for benefits was filed prior to October 23, 2008.  As the Veteran has not specifically requested a review under the new regulations (which cannot be applied earlier than October 23, 2008), she will be rated on criteria in effect prior to the enactment of the most recent amendment.  See 38 C.F.R. § 4.118 (2008); 38 C.F.R. § 4.118 (2010).  

As noted, the pre-October 2008 regulations apply in this case.  Further, although the Veteran's scar is currently rated under Diagnostic Code 7804, VA will consider all potentially applicable scar criteria in rating the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  These regulations include Diagnostic Code 7800 for rating scars of the head, face, or neck based upon disfigurement.  This provision does not apply, as the service-connected scars are located on the Veteran's breasts.  Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  As the findings of record indicate that the Veteran does not have any deep scars, a rating under Code 7801 is not applicable.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provides a 10 percent evaluation for scars that are superficial and painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  See 38 C.F.R. § 4.118 (2008).

While the Veteran's scars on the bilateral breasts manifest with pain and redness/discolorations, the medical evidence does not indicate any underlying tissue damage.  Accordingly, the Board must conclude that the scars are superficial, and are small in size with no affect on the function of any joint (they are anatomically located on the breasts).  As they are superficial in nature, the applicable rating criteria for the Veteran's disability are contained in the pre-October 2008 Codes 7802-7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 (2008).  The superficial scars are not 144 square inches or greater and they are not unstable; however, there is persistent pain in the scars, to include hypesthesia (a decrease in sensitivity).  The Veteran contends that she has always felt pain in the scars, and that there was some confusion in her report to a Decision Review Officer (DRO) when she erroneously indicated that no pain was present.  Diagnostic Code 7804 contemplates superficial scars that are painful on examination, and it is the rating criteria which most accurately describes the disability picture presented by the Veteran's residual scarring on her breasts.  Given the Veteran's competent and credible reports of pain, to include her reports of changing dressing habits, and an assessed hypesthesia and interference with daily activities noted by the 2008 VA examiner, the Board is satisfied that the requirements for the 10 percent maximum schedular rating allowed under this Diagnostic Code have been met.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2008).  An initial 10 percent rating is thus warranted.  Id.

With regard to a rating in excess of 10 percent, the Board notes that as the Veteran is now in receipt of the maximum schedular rating, she would need to show that her disability picture is so unique as to warrant extraschedular consideration in order to be entitled to a higher rate of compensation.  The Veteran's symptoms of pain are not so unique as to take the disability picture outside of the norm, and there are no outstanding circumstances such as interference with employment or need for hospitalizations associated with this disability.  The Veteran has indicated that she no longer works, and has applied for Social Security Administration (SSA) benefits; however, she has never implied that the scars alone cause any interference with her ability to work, and has simply maintained that they are painful and require some minor adjustments in ensuring that she does not rub the scars.  As such, the maximum 10 percent schedular rating fully contemplates the Veteran's disability, there is no need for a remand for additional development, and there is no need to refer the claim to the Director of VA's Compensation and Pension Service for consideration of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable for entitlement to a rating in excess of the maximum 10 percent schedular evaluation, as the preponderance of the evidence is against a finding that the Veteran's disability is so unique as to require an extraschedular consideration.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating of 10 percent, but no greater, for fibrocystic breast disease scars is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

The Veteran has contended that the currently assigned ratings for migraine headaches, anemia, and allergic rhinitis do not adequately contemplate the severity of her service-connected conditions.  

At the Veteran's Travel Board hearing, she indicated that she had applied for benefits with the SSA and that she can no longer work predominantly as a result of her service-connected migraine headaches, although it is potentially indicated that the service-connected anemia and rhinitis disability may also play a part in the Veteran's claimed inability to work.  As the Board cannot say the SSA records are not relevant, they must be obtained.  Golz, 590 F.3d at 1320.

The Veteran also indicated that there are recent VA records which are not of record, and that she has been treated for her migraine and anemic disability at a time proximate to her hearing.  These records do not appear to have been associated with the claims folder.  VA's duties to assist contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), VA was deemed to have constructive notice of VA-generated documents that could reasonably be expected to be part of the record.  That is, such documents are constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.   Given that the SSA records and outstanding VA treatment records may potentially be influential to the claims on appeal, the claims must be remanded so that these records can be obtained.  

The Veteran contends that her migraine headaches, anemia, and rhinitis, have worsened since her last examination for these conditions in August 2010.  With regard to her migraines, the Veteran posited at her Travel Board hearing that she now has neurological symptoms associated with the disorder, to include loss of sensation in the extremities, and that her fatigability has increased.  She reports that she cannot work in a full-time capacity because of her headache attacks.  With regard to anemia, the Veteran states that she has needed additional blood testing to deal with increased symptoms, and has specifically alleged that her condition has grown in severity since August 2010.  As regards the service-connected rhinitis, the Veteran states that she has been seen medically for the condition recently, and that medications prescribed to her, which offered an approximately one week course of treatment, have been ineffective in addressing symptoms.  Previously utilized medical regimens are no longer working.  

In claims for an increased rating, the current level of disability is most important in determining the appropriate rating.  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.  As the Veteran has specifically alleged that her conditions have continued to worsen in the year since she was last examined, new examinations, addressing the current severity of service-connected migraines, anemia, and chronic rhinitis, are warranted.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

The Veteran also asserts that she currently experiences a chronic bladder condition, to include recurrent urinary tract infections, and alleges that this disorder had causal origins in active military service.  Her service treatment records indicate urinary tract infection treatment in service, to include a notation on her January 2006 service separation examination that she had ceased reporting her condition as urinary tract infections were becoming "too common," and there are documented reports of recurrent urinary tract infections in the post-service period.  However, it is not abundantly clear whether the Veteran experiences acute urinary pain, acute bouts of urinary tract infection, or indeed has a chronic condition capable of service connection (to include chronic, recurrent urinary tract infections).  

The Veteran asserts that the 2007 VA examination is not an accurate representation of her condition, and that she indeed does suffer from a recurrent and chronic urinary disorder.  It is certainly apparent that there have been urinary complaints since the 2007 examination, and while there has been no diagnosis of a chronic disorder, the Veteran's assertions of continual urinary pain and discomfort are credible.  Essentially, as there have been additional complaints put forward since the 2007 examination, a new VA examination should be afforded.  Indeed, given the more recent reports of symptoms post-service coupled with what is reflected in the in-service history, the Veteran should be scheduled for a new VA examination to determine if it is at least as likely as not that a current chronic urinary disorder is present, and if so, if such a disorder had causal origins in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran testified at her May 2011 Board hearing that she is no longer able to hold employment in part because of her service-connected migraine headache condition.  Although she is enrolled as a college student, she states that she must limit herself to only a part-time schedule because of the debilitating impact of service-connected conditions.  It is noted that the Veteran is currently in receipt of a combined disability evaluation of 90 percent, with her service-connected posttraumatic stress disorder rated as70 percent disabling.  38 C.F.R. § 4.16 (2010).

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009)  when evidence of unemployability is submitted at the same time that a claimant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Board thus finds that a TDIU has been raised by the record, and that appropriate development must occur with respect to this part of the claims for higher initial ratings, to include notice as to how she might substantiate a TDIU, and de novo adjudication on the TDIU aspect of the Veteran's claim by the RO.  

Accordingly, the issues of entitlement to increased ratings for migraines, anemia, and rhinitis, and of entitlement to service connection for a bladder disorder are REMANDED for the following actions:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, relevant outstanding treatment records from VA and SSA must be obtained and copies associated with the claims file.  Additionally, as the Veteran has raised the issue of unemployability as part of her claims for a higher rating, appropriate notice and development must be performed with respect to that portion (i.e. the TDIU portion) of the higher rating claims on appeal.  

2.  Schedule the Veteran for comprehensive VA examinations with the appropriate specialists to determine the severity of service-connected migraine headaches, anemia with leukopenia, and rhinitis.  All appropriate tests should be conducted to ascertain the current level of severity of these disorders, and a detailed rationale should accompany all conclusions reached.  

3.  Schedule the Veteran for a comprehensive VA genitourinary examination to determine the nature and etiology of any current disorder of the urinary system.  In this regard, the examiner is asked to opine if there is any current chronic disorder of the urinary system, to include chronic recurrent urinary tract infections, and if so, if it is at least as likely as not (50 percent probability or greater) that such a disorder had causal origins in active service.  A detailed rationale should accompany any conclusions reached.  

4.  Following the directed development, the RO must conduct a de novo review of the claim for service connection on the merits.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and her representative and return the claim to the Board for final adjudication.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


